Citation Nr: 0943195	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-03 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether there was a timely request for a waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $8,811.00. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February to June 1967.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
that denied a waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$8,811.00 on the basis that a timely request for a waiver of 
overpayment of nonservice-connected pension benefits was not 
submitted.  Jurisdiction over this case is now with the RO in 
San Diego, California.

In his February 2005 substantive appeal, the Veteran 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
July 2007, the RO informed the Veteran of a Board hearing 
scheduled in August 2007.  The Veteran notified the RO that 
he would be unable to attend the scheduled hearing.  Thus, 
the RO rescheduled the Veteran for a hearing in February 
2008.  He failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrated to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b) (2009); see also 38 U.S.C.A.  
§ 5302(a) (West 2002).

According to the statement of the case, dated December 2004, 
the Veteran was provided a letter on September 7, 2002 
informing him of his overpayment of $8,811.00.  That letter 
also informed the Veteran of his right to request a waiver of 
this debt within 180 days from the date of the letter.

Upon careful review of the claims file, the September 7, 2002 
notice letter is not of record.  The Board notes there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the United States Court of Appeals for Veterans 
Claims applied this presumption of regularity to procedures 
at the RO.

While the Board recognizes the "presumption of regularity," 
there is no September 7, 2002 notice letter associated with 
the claims file.  The absence of this crucial letter may 
rebut the "presumption of regularity" with respect to VA 
furnishing notice to the appellant of his right to request a 
waiver.  Thus, a remand is necessary to locate a copy of the 
notice letter which was provided to the Veteran and to 
associate that letter with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.	Locate and associate a copy of the 
September 7, 2002 notice letter with 
the claims file, if possible.

2.	Refer to the Committee on Waivers and 
Compromises for readjudication.  If the 
determination remains unfavorable to 
the Veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


